DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 15 July 2021.
Claims 1 – 20 are pending.
The claims, as amended below, are in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Tate (Reg. No. 60,870) on 11 August 2021.
Title is amended in accordance with MPEP 606.01.
The application has been amended as follows: 
Title
OBJECT STORE MIRRORING AND GARBAGE COLLECTION DURING SYNCHRONIZATION OF THE OBJECT STORE

Claims

attaching a first storage bucket of a primary object store to a node, wherein the node transmits data of a storage tier of the node to the primary object store for storage as objects within the first storage bucket; 
attaching a second storage bucket of a mirror object store to the node, wherein the node transmits the data of the storage tier to the mirror object store for storage as objects within the second storage bucket; 
and utilizing the objects within the first storage bucket to resynchronize the second storage bucket of the mirror object store, 
wherein the second storage bucket comprises the objects mirroring the data of the objects within the first storage bucket, 
wherein an object within the first storage bucket is skipped by the resynchronization based upon the object having a creating state indicating that the object has not yet been verified as successfully storing valid data within the primary object store, 
and wherein during the resynchronization, 

5.  (Currently Amended)  The method of claim 1, comprising: 
storing [[the]] a first object into the primary object store in parallel with storing a third object, as a replica of the first object, into the mirror object store.



16. (Currently Amended)  A non-transitory machine readable medium comprising instructions for performing a method, which when executed by a machine, causes the machine to: 
attach a first storage bucket of a primary object store to a node, wherein the node transmits data of a storage tier of the node to the primary object store for storage as objects within the first storage bucket; 
attach a second storage bucket of a mirror object store to the node, wherein the node transmits the data of the storage tier to the mirror object store for storage as objects within the second storage bucket; 
and utilize the objects within the first storage bucket to resynchronize the second storage bucket of the mirror object store, wherein the second storage bucket comprises the objects mirroring the data of the objects within the first storage bucket, 
and wherein during the resynchronization, 

19. (Currently Amended)  A computing device comprising: 
a memory comprising machine executable code for performing a method; 
and a processor coupled to the memory, the processor configured to execute the machine executable code to cause the computing device to: 

attach a second storage bucket of a mirror object store to the node, wherein the node transmits the data of the storage tier to the mirror object store for storage as objects within the second storage bucket; 
and utilize the objects within the first storage bucket to resynchronize the second storage bucket of the mirror object store, 
wherein the second storage bucket comprises the objects mirroring the data of the objects within the first storage bucket, 
wherein an object within the first storage bucket is skipped by the resynchronization,
and wherein during the resynchronization, 

Reasons for Allowance
Claim 1 recites, at least, during resynchronization between first storage bucket (of primary object store) and second storage bucket (of mirror object store), perform garbage collection by deleting same object from said primary object store and said mirror object store.  This subject matter is reflected in the following amended limitations of claim 1.
attaching a first storage bucket of a primary object store to a node
and utilizing the objects within the first storage bucket to resynchronize the second storage bucket of the mirror object store, 
wherein the second storage bucket comprises the objects mirroring the data of the objects within the first storage bucket, 
and wherein during the resynchronization, a second object is deleted from the primary object store and the mirror object store by a garbage collection process
As noted in Office Action mailed 15 April 2021, prior art of record teach synchronizing between first storage bucket (of primary object store) and second storage bucket (of mirror object store).  However, prior art of record fail to disclose during said resynchronizing, deleting same object from said primary object store and said mirror object store by a garbage collection process.  Newly identified prior art Shah (US 20180373440) teaches during copying of data between two chips, performing garbage collection on said two chips (see Shat ¶[60]).  However, Shah also fails to disclose said garbage collection deletes same object from said two chips.  Therefore, said above identified subject matter is considered allowable over prior art. 

Claim 16 recites, at least, during resynchronization between first storage bucket (of primary object store) and second storage bucket (of mirror object store), perform garbage collection by deleting, in parallel, same object from said primary object store and said mirror object store.  This subject matter is reflected in the following amended limitations of claim 16.
attach a first storage bucket of a primary object store to a node 
and utilize the objects within the first storage bucket to resynchronize the second storage bucket of the mirror object store, wherein the second storage bucket comprises the objects mirroring the data of the objects within the first storage bucket, 
and wherein during the resynchronization, a second object is deleted from the primary object store and the mirror object store in parallel by a garbage collection process
It is noted that said above identified subject matter of claim 16 differs from allowable subject matter of claim 1 in that deletion of second object (from primary and mirror object stores) is also in parallel.  Since prior art of record fail to disclose, in said allowable subject matter of claim 1, deletion of same object from said primary object store and said mirror object store (during resynchronization between first storage bucket (of said primary object store) and second storage bucket (of said mirror object store)), prior art of record would also not teach performing said deletion in parallel as recited in claim 16.  Therefore, said above identified subject matter of claim 16 is considered allowable over prior art.

Claim 19 recites similar allowable subject matter as claim 1 (see limitations below).  Therefore, claim 19 is considered allowable for the same reasons as claim 1.
attach a first storage bucket of a primary object store to a node
and utilize the objects within the first storage bucket to resynchronize the second storage bucket of the mirror object store, 
wherein the second storage bucket comprises the objects mirroring the data of the objects within the first storage bucket, 
and wherein during the resynchronization, a second object is deleted from the primary object store and the mirror object store by a garbage collection process

Claims, dependent upon independent claims 1, 16 or 19, are also considered allowable for the same reasons as said independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282.  The examiner can normally be reached on Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHIE YEW/            Examiner, Art Unit 2139